 


116 HRES 810 IH: Expressing the sense of the House of Representatives that the Free File program has made vital contributions to the public.
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 810 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2020 
Mr. Conaway (for himself and Mr. Butterfield) submitted the following resolution; which was referred to the Committee on Ways and Means 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Free File program has made vital contributions to the public. 
 
 
Whereas the Free File program is an innovative public-private partnership between tax preparation software companies, also known as the Free File Alliance, and the Internal Revenue Service (IRS) to offer free online tax preparation and e-filing services to low- and moderate-income taxpayers at no cost to the Government;  Whereas a recent independent study over the Free File program stated that this critical public-private partnership provides substantial benefits, and that without this partnership, the IRS would sustain prohibitive costs in funding such a program itself, with added risk of competing with a highly competitive private sector; 
Whereas 100,000,000 individuals, or 70 percent of taxpayers, are eligible to qualify for the Free File program each year;  Whereas, since 2003, over 53,000,000 American taxpayers have filed their taxes for free through the Free File program, saving them over $1,600,000,000 in tax preparation fees; 
Whereas 22 States and the District of Columbia have also created their own Free File program modeled after the IRS Free File Program;  Whereas the Free File program compliments other free tax preparation services, such as the Volunteer Income Tax Assistance (VITA) program, that work to promote the welfare of our Nation’s most vulnerable populations; 
Whereas these populations that are impacted by VITA include those who are disabled, the elderly, and limited English-speaking taxpayers who need assistance in preparing their own tax returns;  Whereas the Free File program is featured on a wide range of tax preparation products donated by the best known and most trusted industry-leading private sector tax preparation companies; 
Whereas through these donations, these companies allow taxpayers to choose who they file with and promote competition within their industry;  Whereas the Free File program has also actively engaged in a collaborative effort to fight stolen identity tax refund fraud through the IRS Security Summit; 
Whereas this summit consists of the IRS, State tax agencies, and various entities from the tax industry;  Whereas the Security Summit consists of 6 working groups that address identity theft, and in the first 2 years after the summit’s establishment, the number of reported identity theft victims fell by 65 percent, tax returns with confirmed identity theft decreased, and the IRS withheld $6,000,000,000 in fraudulent refunds; and 
Whereas the benefits of the Free File program have shown that the Free File program encourages consumer choice and savings for the Government, and promotes strong cybersecurity protections for individuals filing a tax return: Now, therefore, be it   That the House of Representatives recognizes the vital contributions the Free File program has made to the public and fully supports the continued success of the program. 
 
